          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

UNITED STATES OF AMERICA,

v.                                           Case No. 5:19cr12-TKW-MJF

JASON SCOTT PLUMADORE,

     Defendant.
____________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the magistrate judge’s Report and Recommendation (Doc. 58), to

which there have been no timely objections, and subject to the Court’s consideration

of the Plea Agreement pursuant to Fed. R. Crim. P. 11, Defendant’s plea of guilty to

Counts I, II, and III of the Indictment is hereby ACCEPTED. All parties shall

appear before the Court for sentencing as directed.

      DONE and ORDERED this 3rd day of September, 2019.




                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
